Citation Nr: 1607164	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-49 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as due to a nasal fracture and service-connected allergic rhinitis.  

2. Entitlement to a temporary total rating based on the need for convalescence from surgery for a service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2015, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is of record. 

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a nasal fracture and entitlement to service connection for residuals of a nasal fracture have been raised by the record in a December 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board remanded this matter in August 2015.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the Board's prior remand, the RO was instructed to obtain an opinion on whether the Veteran's sleep apnea was caused or aggravated by his nasal fracture or service-connected allergic rhinitis or treatment thereof.  A medical opinion was obtained in October 2015, where the examiner opined that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by allergic rhinitis.  The examiner provided a rationale for her opinion.  However, the Board finds that the examiner's rationale only pertains to causation; she did not address whether the Veteran's condition was aggravated by his service-connected allergic rhinitis.  Furthermore, the examiner failed to provide a rationale on whether the Veteran's sleep apnea was caused or aggravated by the use of medication to treat his allergic rhinitis or by the residuals of his nasal fracture.  Thus, a new examination and opinion should be obtained.

As noted in the introduction, the Board is referring the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a nasal fracture and entitlement to service connection for residuals of a nasal fracture.  These issues are intertwined with the Veteran's claim of entitlement to a temporary total rating based on the need for convalescence from surgery.  Thus, a decision on the Veteran's claim for a temporary total rating based on the need for convalescence from surgery will be deferred pending adjudication and development of the referred claims.  Harris v. Derwinski, 1 Vet.App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his sleep apnea.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is etiologically related to service.  

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by the residuals of his nasal fracture and his service-connected allergic rhinitis, including treatment thereof.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's condition before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the above, readjudicate the issues on appeal.  Specifically, adjudicate the claims referred above, followed by the claim of entitlement to service connection for sleep apnea, to include as due to a nasal fracture and service-connected allergic rhinitis, and entitlement to a temporary total rating based on the need for convalescence from surgery.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





